NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 13, 2020*
                               Decided March 17, 2020

                                        Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

No. 19-2257

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.

      v.                                       No 2:10-cr-00026-010

ADAM R. LETT,                                  Jane Magnus-Stinson,
    Defendant-Appellant.                       Chief Judge.


                                      ORDER

       Adam Lett, a federal prisoner, appeals the denial of his second motion under
18 U.S.C. § 3582(c)(2) for a sentence reduction based on the retroactive application of
Amendment 782 to the United States Sentencing Guidelines. But because Lett’s sentence




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P 34(a)(2)(C).
No. 19-2257                                                                          Page 2

was not “based on” the Sentencing Guidelines, Amendment 782 does not affect his
sentence. We therefore affirm.

       In 2010, Lett was charged with one count of conspiracy to distribute 500 grams or
more of a mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. The statutory minimum at the time Lett was charged was 10 years
in prison. Id. § 841(b)(1)(A)(viii) (2010). In 2011, the government filed an information
pursuant to 21 U.S.C. § 851(a)(1), providing that Lett had a prior felony drug offense,
which increased Lett’s statutory minimum sentence to 20 years. Id. § 841(b)(1)(A)(viii).

       Lett pleaded guilty to the lesser included offense of conspiracy to distribute
50 grams or more of a mixture or substance containing methamphetamine. 21 U.S.C.
§§ 841(a)(1), 846. This reduced drug quantity carried a statutory minimum sentence of
five years, 21 U.S.C. § 841(b)(1)(B)(viii) (2010), which rose to ten years after accounting
for Lett’s prior felony drug offense (which Lett agreed was correct). Id. Under Federal
Rule of Criminal Procedure 11(c)(1)(C), the parties agreed to a sentence of 180 months’
imprisonment. The district court accepted Lett’s Rule 11(c)(1)(C) plea.

       At sentencing, the district court adopted the probation office’s Presentence
Investigation Report, which calculated Lett’s sentencing guidelines range as 84 to 105
months. See U.S.S.G. § 2D1.1(c)(6) (2010). But the court noted that the mandatory
minimum in Lett’s case was 120 months and then sentenced him to the plea’s
agreed-upon sentence of 180 months (15 years) in prison. In its Statement of Reasons,
the court explained that Lett’s sentence was “outside the advisory guidelines system”
and imposed pursuant to the binding plea agreement.

       In 2016, Lett moved to reduce his sentence under § 3582(c)(2). He relied on
Amendment 782, which lowered the base offense level for nearly all drug crimes. The
court summarily denied Lett’s request because his sentence was imposed pursuant to
his plea agreement and “not tied to a guideline calculation.”

        In 2019, Lett filed a second motion to reduce his sentence under § 3582(c)(2).
Challenging the reason for the first denial, Lett cited the Supreme Court’s intervening
decision in Hughes v. United States, 138 S. Ct. 1765, 1776 (2018), which held that because
district courts must first evaluate the recommended sentence in light of the defendant’s
guidelines range before accepting a Rule 11(c)(1)(C) plea agreement, see U.S.S.G.
§ 6B1.2(c) (2010), relief under § 3582(c)(2) was not unavailable to defendants whose
agreed sentences were nevertheless based on the guidelines. The district court denied
Lett’s motion, emphasizing that although courts must calculate the advisory guidelines
No. 19-2257                                                                        Page 3

range in every case, not all sentences are “based on” a guidelines calculation. See Koons
v. United States, 138 S. Ct. 1783, 1788–89 (2018). And Lett’s sentence, which was based on
“the statutory range of 120 months … and the plea agreement,” was “unaffected by and
unmoored from” the guidelines.

        Lett appeals. Before we address his arguments, we pause to consider whether the
district court should have denied his second § 3582(c)(2) motion summarily because a
prisoner may bring only one such motion per guidelines amendment. United States v.
Beard, 745 F.3d 288, 292 (7th Cir. 2014); see United States v. Guerrero, 946 F.3d 983, 990
(7th Cir. 2020) (prisoners get only “one bite at the Amendment 782 apple” under
§ 3582(c)(2)). Lett assumed that the Hughes decision, which came after the district court
denied his first motion for a sentence reduction, entitled him to try again. The
government and the district court went along, addressing his arguments on the merits.
This assumption makes sense if Hughes applies to his case—as noted above, sentences
imposed pursuant to binding plea agreements can be “based on the guidelines” and
therefore subject to reduction under § 3582(c)(2). Hughes, 138 S. Ct. at 1776. And Lett’s
first motion had been denied on the sole ground that he was sentenced under a binding
Rule 11(c)(1)(C) plea agreement, not the guidelines.

       But we can set aside whether Hughes gave Lett the right to bring a second
§ 3582(c)(2) motion. The prohibition on successive § 3582(c)(2) motions is not
jurisdictional, United States v. Taylor, 778 F.3d 667, 669–70 (7th Cir. 2015), and the
government did not contend that the motion was barred (despite insisting that this “is
not a Hughes case”). Further, there is an independent basis for denying relief.

        Lett primarily argues that his sentence of 180 months was “based on” the
sentencing guidelines because 180 months is twice the midpoint of his guidelines range
of 84 to 105 months. (The midpoint of 84 and 105 is 94.5, so not quite.) In response, the
government now offers an explanation that did not emerge in the plea agreement or at
sentencing: that, at the time Lett was charged, and accounting for his prior felony drug
offense, 180 months (15 years) was halfway between the statutory minimums for drug
offenses involving 500 grams or more of a methamphetamine mixture (20 years) and
drug offenses involving 50 grams or more of the same (10 years). See 21 U.S.C.
§§ 841(b)(1)(A)(viii), 841(b)(1)(B)(viii). But none of this matters.

        However the parties arrived at the agreed 180-month sentence, Lett is not eligible
for a § 3582(c)(2) reduction because he was not “sentenced to a term of imprisonment
based on a sentencing range that has subsequently been lowered.” Even though Lett
pleaded guilty pursuant to a binding plea agreement, Hughes does not apply. Rather,
No. 19-2257                                                                            Page 4

Lett’s case falls among those addressed in Koons, which held that sentences based on a
statutory minimum are not based on the guidelines. 138 S. Ct. at 1787–89. “Where a
statutorily required minimum sentence is greater than the maximum of the applicable
guideline range, the statutorily required minimum sentence shall be the guideline
sentence.” U.S.S.G. § 5G1.1(b). Therefore, Lett’s guidelines range began at the statutory
minimum, see 21 U.S.C. § 841(b)(1)(B)(viii), which has not been lowered by the
Commission. Lowering his base offense level by any amount would still result in a
guidelines sentence of 120 months. “[W]hen a prisoner’s original Guidelines sentence is
below the statutory floor, the minimum becomes the Guidelines sentence and precludes
reduction under § 3582(c)(2).” United States v. Johnson, 747 F.3d 915, 917 (7th Cir. 2014).

        The other issue Lett raises in his brief is not a proper subject of this appeal. He
complains that in the order denying his motion, the district court mistakenly stated that
he had provided “substantial assistance” to the government—something he wants
corrected because he believes it jeopardizes his personal safety in prison. (In recapping
the guidelines calculation, the district court referred to Lett’s total offense level “after a
three-level reduction for acceptance of responsibility and substantial assistance.”) Even
if the reference to “substantial assistance” was inaccurate, it is not for us to correct
misstatements immaterial to the issue on appeal. Lett can file a motion for correction
with the district court if he has appropriate grounds.

                                                                                  AFFIRMED